Citation Nr: 1742481	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-29 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for an anal fissure.

2. Entitlement to an initial compensable rating prior to June 23, 2016 and a rating in excess of 10 percent thereafter for service-connected residual appendectomy scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Connor, Counsel



INTRODUCTION

The Veteran had two tours of active service from July 1979 to May 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from April 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The April 2010 rating decision denied service connection for an anal fissure.  The October 2010 rating decision granted service connection for a residual appendectomy scar and assigned an initial noncompensable rating, effective October 20, 2009.  Jurisdiction is currently retained by the RO in Reno, Nevada.  

This case was most recently before the Board in August 2015 when it was remanded for additional development.  It has returned for adjudication.

Additional evidence was submitted after the most recent supplemental statement of the case (SSOC) was issued in August 2016.  The Veteran submitted an August 2016 waiver of RO review in response to the SSOC.  As such, all evidence has been reviewed in connection with the Veteran's claims.

The issue of entitlement to service connection for an anal fissure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to June 23, 2016, the preponderance of the evidence demonstrates that the Veteran's residual appendectomy scar was not painful but was nonlinear, superficial, stable, and did not exceed 144 square inches with no functional impairment established.


2. From June 23, 2016, the preponderance of the evidence demonstrates that the Veteran has one nonlinear residual appendectomy scar that is tender but superficial, stable, does not exceed 144 square inches, and does not cause functional impairment. 


CONCLUSIONS OF LAW

The criteria for an initial compensable rating prior to June 23, 2016 and in excess of 10 percent thereafter for service-connected residual appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded these claims in August 2015 for additional development, including to determine the Veteran's proper mailing address and to obtain updated treatment records.  In response to the remand directives, the Veteran's address has been verified and the additional treatment records were associated with the claims file.  The Board finds that there has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was granted service connection for his residual appendectomy scar and a noncompensable rating was assigned effective October 20, 2009 under Diagnostic Code 7301-7804.   An August 2016 decision increased the rating to 10 percent, effective from June 23, 2016.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 7804 pertains to unstable or painful scars.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

The Veteran submitted an April 2010 letter from Dr. J.D. indicating that the Veteran has a "very large scar."  Dr. J.D. described the scar as "peculiar" for an appendectomy as it is transverse and vertical.  He noted that it was "quite long."  

During a VA examination in October 2010, the Veteran denied any pain in the scar, redness, swelling, inflammation, and drainage.  However, he noted that he experiences a strain in the scar area when bending or doing heavy lifting.  The Veteran reported occasional itching of the scar but no skin breakdown.  On examination, the Veteran's scar measured 23 centimeters long and 1 centimeter wide and was described as "well-healed."  The scar was nontender and superficial.  There was no inflammation or edema noted.  There was no skin breakdown and no atrophic changes were indicated.

On the Veteran's October 2012 VA Form 9, formal appeal, he noted that his scar is 20 inches long across his stomach.  There is no indication of any associated pain. 

In correspondence dated in August 2016, the Veteran stated that he has had the same painful scar since the date he filed his claim.      

Based on the above, the Board finds that an initial compensable rating is not warranted for the Veteran's service-connected residual appendectomy scar.  The Veteran's scar is not shown to be painful or unstable prior to June 23, 2016.  The Board notes that the Veteran reported a "strain" in the scar area upon heavy lifting and bending during the October 2010 VA examination.  However, he specifically denied pain in the scar and the scar was described as nontender on examination.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a layperson, he is not competent to attribute a "strain in the scar area" to his residual scar.  See King v. Shinseki, 700 F.3d 1339 (2012).  Rather, competent evidence concerning the nature and extent of the Veteran's service-connected residual appendectomy scar has been provided by the VA examiner.  The medical findings directly address the criteria under which this disability is evaluated and are found to be the most persuasive evidence.

Additionally, despite his contention in August 2016 that his scar has been painful throughout the appeal period, his statements prior to August 2016 were related to the size of the scar.  There is no indication in the Veteran's post-service treatment records that he complained of pain or instability in his appendectomy scar.  As such, the clinical evidence of record does not indicate that the assignment of any increased initial evaluation is warranted.

As indicated above, in an August 2016 decision, the Veteran's service-connected residual appendectomy scar was increased to 10 percent, effective June 23, 2016.  

During a June 2016 VA examination, the examiner noted the Veteran's appendectomy scar on his right abdomen.  The Veteran indicated that he had mild tenderness to the scar at times.  The scar was not unstable and was not due to burns.  The examiner noted that it was an L shaped scar that was superficial and nonlinear, measuring 28 centimeters by 0.5 centimeters.  There were no other pertinent physical findings, complications, conditions, signs or symptoms noted to be associated with the scar.  The scar also did not impact the Veteran's ability to work as there was no indicated functional impairment caused by the scar.  

Based on the above, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's scar from June 23, 2016.  There is no evidence that the Veteran has more than one painful or unstable scar to warrant an increased rating under Diagnostic Code 7804.  

The Board has also considered whether a higher rating would be warranted under other diagnostic codes pertaining to scars and the skin during the appeal period.  38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7802, provide other rating criteria relating to scars.  The Board finds that Diagnostic Codes 7800 (disfigurement of the head, face, or neck), 7801 (scars other than head, face, or neck, that are deep and nonlinear), and 7802 (superficial scars other than head, face, or neck, that do not cause limited motion, and that cover an area of 144 square inches or greater), are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Therefore, the Board finds that a rating under another diagnostic code would not be appropriate in the current case on appeal.

The Board notes that there is no other pertinent clinical evidence of record concerning the manifestations of the Veteran's residual appendectomy.  Thus, at no time during the period on appeal has the Veteran's service-connected condition been manifested by more than one painful scar.  Moreover, while the Veteran reported limits on heavy lifting and bending attributable to his residual appendectomy scar, there is no competent, clinical evidence indicating the pain is actually related to his scar.  See King, supra.  Accordingly, based upon the evidence of record, the Board finds that the Veteran's scar residuals were not manifested by any symptoms subject to a compensable rating prior to June 23, 2016 or in excess of 10 percent thereafter pursuant to the rating criteria under 38 C.F.R. § 4.118.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

Accordingly, entitlement to an initial compensable rating for the Veteran's service-connected residual appendectomy scar prior to June 23, 2016 and in excess of 10 percent thereafter must be denied.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record regarding this claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial compensable rating prior to June 23, 2016 and a rating in excess of 10 percent thereafter for the Veteran's service-connected residual appendectomy scar is denied.


REMAND

With respect to the Veteran's claim for entitlement to service connection for anal fissures, the Veteran submitted private treatment records dated in November 2016 from a gastroenterologist, Dr. R.H.  The specialist noted that the Veteran's history was "suspicious for recurrent anal fissure" but stated that it was not able to be demonstrated.  However, Dr. R.H. referred the Veteran for a colonoscopic evaluation and indicated that "further recommendations [were] to follow regarding the reason for his anal pain and bleeding."  As this indicates that there are outstanding treatment records that are relevant to the claim, VA must make an effort to obtain them.  See 38 C.F.R. § 3.159(c)(1) (2016). 

In addition, after VA obtains any updated treatment records, an addendum opinion should be obtained regarding the etiology of any gastrointestinal disorder diagnosed during the appeal period, to include internal hemorrhoids, in light of the November 2016 and subsequent private treatment records.  The examiner should specifically address whether his current disorder(s) are at least as likely as not related to his episodes of in-service bloody stool or anal fissures.    

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary releases, obtain updated treatment records related to the Veteran's claimed anal fissure.  Specifically, VA should seek to obtain private treatment records from Dr. R.H. from November 2016 to present.  

2. After any additional treatment records are obtained, return the claims file to the examiner who performed the January 2014 VA examination, if available.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  The claims file and a copy of this remand should be available and reviewed by the examiner. 

The examiner is asked to opine on the etiology of the Veteran's gastrointestinal complaints.  Specifically, the examiner is asked:

Is it at least as likely as not (a 50 percent probability or greater) that any of the Veteran's diagnosed gastrointestinal disorders, to include internal hemorrhoids, had their onset in service or are otherwise related to service?

Consideration should be given to the Veteran's reports of ongoing bloody stool after service-discharge and the November 2016 private treatment records.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3. Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


